

FORBES ENERGY SERVICES, LTD.
2012 INCENTIVE COMPENSATION PLAN


Restricted Stock Unit Award Agreement

Forbes Energy Services, Ltd., a Texas corporation (the "Company") hereby grants
you, ____________ ("Participant"), Restricted Stock Units (the "RSUs") in the
Company pursuant to this Restricted Stock Unit Award Agreement (this "Award
Agreement") and subject to the terms of the Forbes Energy Services, Ltd. 2012
Incentive Compensation Plan (the "Plan"). Unless otherwise specifically
indicated, all terms used in this Award Agreement shall have the meaning as
defined in the Plan.
Name and Address of Participant:
   
   
   


Date of Grant:
   
Number of RSUs:
   
Vesting Commencement Date:
   



1.Vesting and Risk of Forfeiture.
(a)    Vesting Schedule. Subject to Participant's continuous service with the
Company as a Service Provider and any other limitations contained in this Award
Agreement and Section 1(b), below, the RSUs shall vest over a ______ year period
in accordance with the following vesting schedule (the "Vesting Schedule"):


Vesting Date
Nonforfeitable Percentage
 
 
 
 
 
 
 
 



Additionally and notwithstanding anything in this Award Agreement to the
contrary, in the event of a Change in Control of the Company, the RSUs shall
automatically become fully vested immediately prior to the closing of such
Change in Control.


(b)    Risk of Forfeiture. The RSUs shall be subject to a risk of forfeiture
until such time the risk of forfeiture lapses in accordance with the above
Vesting Schedule. All or any portion of the RSUs subject to a risk of forfeiture
shall immediately and automatically be forfeited and terminated upon the first
day Participant fails to provide continuous service to the Company as a Service
Provider, and the Company shall make no payment to Participant, cash or
otherwise, for any unvested RSUs that are forfeited. Additionally, all of the
RSUs subject to this Award Agreement shall immediately become forfeited if
Participant fails to fully satisfy Section 3(b) of this Award Agreement, as
determined by the Committee.


2.    Settlement of RSUs into Shares. Subject to the terms of this Award
Agreement, on the date all or any portion of the RSUs become nonforfeitable
pursuant to the Vesting Schedule, each RSU that becomes nonforfeitable shall
immediately and automatically be converted into one Share of the Company's
Common Stock and immediately thereafter shall be granted to Participant.
3.    Taxes. The Participant hereby acknowledges and understands that he or she
may suffer adverse tax consequences as a result of the Participant’s receipt of,
vesting in, or disposition of, the RSUs.
(a)    Representations. The Participant has reviewed with his or her own tax
advisors the tax consequences of this Award Agreement and the RSUs granted
hereunder, including any U.S. federal, state and local tax laws, and any other
applicable taxing jurisdiction. The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. The Participant hereby acknowledges and understands that he or she
(and not the Company) shall be responsible for his or her own tax liability that
may arise as a result of his or her receiving this Award Agreement and the RSUs
granted hereunder.
(b)    Payment of Withholding Taxes. The Participant shall make appropriate
arrangements with the Company for the satisfaction of all U.S. Federal, state,
local and non-U.S. income and employment tax withholding requirements applicable
to any RSUs that settle in Shares of Common Stock in accordance with Section 2.
The Committee shall have the sole authority to determine whether a "net
withholding" may be permitted or is required for purposes of Participant
satisfying his or her obligations under this Section 3(b). Participant hereby
acknowledges his or her understanding that the Company's obligations under this
Award Agreement are fully contingent on Participant first satisfying this
Section 3(b). Therefore, a failure of Participant to reasonably satisfy this
Section 3 in accordance with the Committee’s sole and absolute discretion shall
result in the automatic termination and expiration of this Award Agreement and
the Company's obligations hereunder. Participant hereby agrees that a breach of
this Section 3(b) shall be deemed to be a material breach of this Award
Agreement.
(c)    No Application of Section 409A. The RSUs and this Award Agreement are
intended to avoid the application of Section 409A of the Code ("Section 409A")
because there is no deferral arrangement. Notwithstanding any other provision in
the Plan or this Award Agreement to the contrary, the Committee shall have the
right, in its sole discretion, to adopt such amendments to the Plan or this
Award Agreement or take such other actions (including amendments and actions
with retroactive effect) as the Committee determines are necessary or
appropriate for the RSUs to comply with Section 409A.
4.    Transferability of RSUs. The RSUs may not be transferred in any manner
other than by will or by the laws of descent and distribution. Notwithstanding
the foregoing, Participant may designate one or more beneficiaries of
Participant's RSUs in the event of Participant's death on a beneficiary
designation form provided by the Committee. The terms of this Award Agreement
shall be binding upon the executors, administrators, heirs, successors and
transferees of Participant.
5.    Rights as a Shareholder of the Company. Participant's receipt of the grant
of RSUs pursuant to this Award Agreement shall provide and confer no rights or
status as a shareholder of the Company until such time the RSUs are converted in
accordance with Section 2 of this Award Agreement.
6.    Legality of Initial Issuance. No Shares of Common Stock shall be issued in
accordance with Section 2 of this Award Agreement unless and until the Committee
has determined that: (i) the Company and Participant have taken all actions
required to register the Shares of Common Stock under the Securities Act or to
perfect an exemption from the registration requirements thereof, if applicable;
(ii) all applicable listing requirements of any stock exchange or other
securities market on which the Shares of Common Stock are listed has been
satisfied; and (iii) any other applicable provision of state or U.S. federal law
or other applicable law has been satisfied.
7.    General Provisions.
(a)    Notice. Any notice required by the terms of this Award Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the U.S. Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed in accordance with the
following:
If to Participant:
If to Company:
 
 
__________
Forbes Energy Services, Ltd.
__________
3000 Business Highway 281 South
__________
Alice, Texas 78332



(b)    Spousal Consent. To the extent Participant is married, Participant agrees
to (i) provide Participant's spouse with a copy of this Award Agreement prior to
its execution by Participant and (ii) obtain such spouse’s consent to this Award
Agreement as evidenced by such spouse’s execution of the Spousal Consent
attached hereto as EXHIBIT A.
(c)    Successors and Assigns. Except as provided herein to the contrary, this
Award Agreement shall be binding upon and inure to the benefit of the parties to
this Award Agreement, their respective successors and permitted assigns.
(d)    No Assignment. Except as otherwise provided in this Award Agreement,
Participant shall not assign any of his rights under this Award Agreement
without the prior written consent of the Company, which consent may be withheld
in its sole discretion. The Company shall be permitted to assign its rights or
obligations under this Award Agreement, but no such assignment shall release the
Company of any obligations pursuant to this Award Agreement.
(e)    Severability. The validity, legality or enforceability of the remainder
of this Award Agreement shall not be affected even if one or more of the
provisions of this Award Agreement shall be held to be invalid, illegal or
unenforceable in any respect.
(f)    Amendment. Any provision of this Award Agreement may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively) only by a written instrument signed
by the parties hereto.
(g)    Administration and Interpretation. Any determination by the Committee in
connection with any question or issue arising under the Plan or this Award
Agreement shall be final, conclusive and binding on Participant, the Company and
all other persons. Any question or dispute regarding the interpretation of this
Award Agreement or the receipt of the RSUs hereunder shall be submitted by
Participant to the Committee. The resolution of such a dispute by the Committee
shall be final and binding on all parties.
(h)    Headings. The section headings in this Award Agreement are inserted only
as a matter of convenience, and in no way define, limit or interpret the scope
of this Award Agreement or of any particular section.
(i)    Counterparts. This Award Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Any counterpart or
other signature delivered by facsimile shall be deemed for all purposes as being
a good and valid execution and deliver of this Award Agreement by that party.
(j)    Entire Agreement; Governing Law. The provisions of the Plan are
incorporated herein by reference. Except as otherwise provided herein, the Plan
and this Agreement constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Participant with respect to
the subject matter hereof, and may not be modified adversely to the
Participant’s interest except by means of a writing signed by the Company and
the Participant. This Agreement is governed by the laws of the State of Texas
applicable to contracts executed in and to be performed in that state.
8.    No Guarantee of Service Provider Status. PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF RSUs PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUOUS SERVICE AS A SERVICE PROVIDER AND AT THE WILL OF THE
COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED RSUs OR ACQUIRING
COMMON STOCK HEREUNDER). PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AWARD AGREEMENT, THE RIGHT GRANTED HEREUNDER, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH IN THIS AWARD AGREEMENT DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE COMPANY’S/AFFILIATE’S RIGHT
TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH
OR WITHOUT CAUSE.
9.    Waiver. Failure to insist upon strict compliance with any of the terms,
covenants, or conditions hereof will not be deemed a waiver of such term,
covenant, or condition, nor will any waiver or relinquishment of, or failure to
insist upon strict compliance with, any right or power hereunder at any one or
more times be deemed a waiver or relinquishment of such right or power at any
other time or times.
[SIGNATURES ON NEXT PAGE]
Your signature below indicates your agreement, understanding and acceptance that
the RSUs are subject to all of the terms and conditions contained in this Award
Agreement and the Plan. Please be sure to read all of the provisions of this
Award Agreement and the Plan, which contains the specific terms and conditions
of the RSUs, copies of which you hereby acknowledge having received.
FORBES ENERGY SERVICES, LTD.            PARTICIPANT


By:                                                     
Signature
Its:                     
                    
Dated:                                 Print Name


Dated:                     








FORBES ENERGY SERVICES, LTD.
2012 INCENTIVE COMPENSATION PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT
Spousal Consent
I, the undersigned, hereby certify that:
1.     I am the spouse of _______________________.
2.    Each of the undersigned and the undersigned’s spouse is a resident of
________________.
3.    I have read the Forbes Energy Services, Ltd. 2012 Incentive Compensation
Plan (the "Plan") and the Restricted Stock Unit Award Agreement (the "Award
Agreement"), by and between Forbes Energy Services, Ltd. (the "Company"), and my
spouse. I have had the opportunity to consult independent legal counsel
regarding the contents of the Award Agreement. I further understand that
capitalized terms used herein but not defined herein have the meanings set forth
in the Award Agreement and the Plan.
4.    I understand the terms and conditions of the Award Agreement and the Plan.
5.    I hereby consent to the terms of the Award Agreement and the Plan and to
their application to and binding effect upon any community property or other
interest I may have in the RSUs (it being understood that this Spousal Consent
shall in no way be construed to create any such interest). I agree that I will
take no action at any time to hinder the operation of the transactions
contemplated in and by the Award Agreement and the Plan.
IN WITNESS WHEREOF, this Spousal Consent has been executed as of _____________.


Name:     
[Signature]


            
[Print Name]


Spouse of: ____________








